Citation Nr: 0103825
Decision Date: 02/07/01	Archive Date: 03/12/01

Citation Nr: 0103825	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-42 370	)	DATE FEB 07, 2001
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 8, 1988, 
for the award of service connection for a psychiatric 
disorder on the basis of clear and unmistakable error in an 
October 1994 rating decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1989 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated in October 1998, 
the Board determined in the appellant's favor that he was 
competent for purposes of VA benefits.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In January 2000, the Court 
issued an Order dismissing the appellant's appeal of the 
competency issue for lack of jurisdiction; however, the Court 
ordered further regional office development and adjudication 
of a pending claim for an earlier effective date for the 
award of service connection for a psychiatric disorder based 
on clear and unmistakable error in an October 1994 rating 
decision.  The Board will issue a supplemental decision to 
address this matter, as set forth in the remand portion of 
this decision.

The appellant appeared at a hearing at the Board's 
headquarters in Washington, DC, before the undersigned Member 
of the Board on September 19, 2000.  A transcript of the 
hearing has been associated with the record on appeal.  In 
support of an alternative theory of entitlement to an earlier 
effective date, the appellant's representative requested 
consideration of a motion to vacate the Board's October 1986 
decision based on alleged due process rights violations 
pursuant to the Board's authority under 38 C.F.R. § 20.904 
(2000).  This motion will be addressed below by the Board.

An additional issue involving the appellant's request for an 
audit of his disability account was raised as well, for which 
it was requested that such matter be referred to the RO for 
an appropriate response.  From his testimony, it appears that 
he believes the RO improperly deducted from his compensation 
award the payment of pension benefits due and unpaid to him 
for the time period between August 1985 and August 1988.  
Review of the file reflects that this matter was previously 
raised below and that the RO has initiated action to prepare 
an audit of his account.  Therefore, the Board will advise 
the RO at this time to take whatever further action is 
necessary to fully respond to the appellant's inquiry.


FINDING OF FACT

The allegations of due process rights violations in the 
Board's 1986 decision are insufficient to support vacatur of 
this decision under 38 C.F.R. § 20.904.


CONCLUSION OF LAW

The motion requesting vacatur of the Board's October 1986 
decision under the authority of 38 C.F.R. § 20.904 is denied.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.101(a) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the appellant discussed 
additional issues at this September 19, 2000 hearing that are 
not presently before the Board.  Specifically, the matter of 
filing a motion alleging clear and unmistakable error in an 
October 1986 Board decision under 38 C.F.R. § 20.1400 et seq. 
and/or requesting reconsideration of this decision under 
38 C.F.R. § 20.1000 was discussed at length, but the 
representative indicated that the appellant did not wish to 
proceed on these grounds at this time.  

Under 38 C.F.R. § 20.904 (2000), an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion, on the following grounds:

(a)  Denial of due process.  Examples of 
circumstances in which denial of due 
process of law will be conceded are:

(1)  When the appellant was denied his or 
her right to representation through 
action or inaction by [VA] or [the 
Board],
(2)  When a Statement of the Case or 
required Supplemental Statement of the 
Case was not provided, and

(3)  When there was a prejudicial failure 
to afford the appellant a personal 
hearing.  (Where there was a failure to 
honor a request for a hearing and a 
hearing is subsequently scheduled, but 
the appellant fails to appear, the 
decision will not be vacated).

(b)  Allowance of benefits based on false 
or fraudulent evidence.  Where it is 
determined on reconsideration that an 
allowance of benefits by the Board has 
been materially influenced by false or 
fraudulent evidence submitted by or on 
behalf of the appellant, the prior 
decision will be vacated only with 
respect to the issue or issues to which, 
within the judgment of the Board, the 
false or fraudulent evidence was 
material.

See also 38 U.S.C.A. § 7104(a) (West 1991).

In this case, the Board will deny the appellant's motion 
raised at the September 2000 hearing before the undersigned 
to vacate the Board's October 1986 decision pursuant to the 
authority granted by 38 C.F.R. § 20.904.  The appellant 
alleges that his due process rights were violated by the 
Board in its October 1986 decision on the grounds that (1) 
the Board improperly adjudicated his appeal on the merits 
rather than on the RO-developed and appealed basis of whether 
new and material evidence had been submitted to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, and (2) VA breached its 
duty to assist the appellant in the conducting of a VA 
compensation examination in 1984 by failing to ensure that 
the examination included a complete review of the claims file 
by the examining physician and failing to require the 
examiner to address the etiology of the diagnosed psychiatric 
disorder, in violation of extant VA regulations under 
38 C.F.R. Part 4.  Based on these alleged violations of his 
due process rights, the appellant argued that the Board's 
October 1986 decision should be vacated and set aside under 
38 C.F.R. § 20.904.  In support of his motion, he cited for 
authority judicial precedent, specifically, Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) (single request for pertinent 
service medical records specifically requested by claimant 
and not obtained by RO does not fulfill duty to assist) and 
Tetro v. West, 13 Vet. App. 404 (2000) (citing Hayre, failure 
of VA to fulfill the duty to assist by obtaining pertinent 
medical records "vitiates the finality" of RO or Board 
decision), opinion withdrawn on reconsideration en banc, 
Tetro v. Gober, 14 Vet. App. 100 (2000).

In the opinion of the Board, none of the aforementioned 
allegations of due process rights violations fall within the 
purview of section 20.904.  It is clear from a plain reading 
of this regulation that the protected class of violations are 
of grave and serious nature, for example, a situation where 
the claimant was denied the right to be heard at a hearing 
before final disposition of the appeal by the Board.  The 
appellant's allegation regarding the Board's failure to 
adjudicate the claim on the basis of new and material 
evidence falls far short of this standard; well-established 
case law of the Court strongly supports the view that such 
error would be harmless as the appellant, in effect, received 
a more substantive review of his claim when the Board 
addressed it on the merits.  Moreover, review of the Board's 
1986 decision reveals that the issue of whether new and 
material evidence had been submitted was fully addressed by 
the Board.  

Regarding the second allegation, the Board observes that more 
recent case law from the Court has substantially limited the 
scope of the Federal Circuit's holding in Hayre.  Simmons v. 
West, 13 Vet. App. 501, 508 (2000) ("conservative 
application of the Hayre tolling-of-finality doctrine" 
should be utilized, and that that use should be limited in 
scope and "reserved for instances of grave procedural 
error" which may "deprive a [veteran] of a fair opportunity 
to obtain entitlement provided for by law and regulation"); 
see also Dixon v. Gober, 14 Vet. App. 168 (2000).  The Board 
notes that the Court followed its holding in Simmons upon en 
banc reconsideration of the Tetro decision (14 Vet. App. 
100).

Certainly, it appears that a denial his right to 
representation, proper notice and appellate processing of his 
appeal by furnishing a statement/supplemental statement of 
the case, or his right to a hearing would constitute "grave 
procedural error," but no such error occurred in this case.  
The case law of the Court discussed above now makes clear 
that "garden variety" violations of due process will be 
insufficient to vitiate the finality of a final RO or Board 
decision.  The Board therefore finds that neither the 
allegation concerning the improper adjudication of the claim 
on the merits nor the claim that the 1984 compensation 
examination did not include review of the claims file by the 
examiner or further etiological discussion of the diagnosis 
are examples of error contemplated under section 20.904 or, 
under Simmons, Dixon et al, are the kind of "grave 
procedural error" that, if not committed, would have "had a 
substantial impact upon the challenged [] decision."  Dixon, 
14 Vet. App. 168, 173 (2000).  As noted above, the alleged 
error concerning the adjudication of the appeal on the merits 
appears to have been no more than harmless error, and the 
error involving the 1984 examination does not constitute the 
kind of procedural due process rights violations that are 
clearly contemplated under section 20.904.  Accordingly, the 
Board does not find that the complained-of error in this case 
arises to the level of "grave procedural error" to warrant 
vacatur of its 1986 decision under 38 C.F.R. § 20.904.


ORDER

The motion requesting vacatur of the Board's October 1986 
decision under the authority of 38 C.F.R. § 20.904 is denied.


REMAND

In its Order of January 2000, the Court found that a claim 
seeking entitlement to an earlier effective date for the 
award of service connection for a psychiatric disorder based 
on clear and unmistakable error in an October 1994 rating 
decision was still pending on the basis of an informal claim 
filed by the appellant in September 1996.  See VA Form 9, 
dated September 18, 1996.  Accordingly, the case is REMANDED 
to the RO for the following development:

The RO must formally develop and 
adjudicate the informal claim raised by 
the appellant in his September 1996 Form 
9 requesting entitlement to an earlier 
effective date for the award of service 
connection for a psychiatric disorder 
based on clear and unmistakable error in 
an October 1994 rating decision.  
Appropriate evidentiary-medical 
development should be undertaken, all 
raised theories of entitlement 
considered, and notice of the RO's 
decision regarding this claim, to include 
notice of his appellate rights attaching 
thereto, should be furnished in 
accordance with established claims 
processing procedures.  If a claim is 
denied but no disagreement is filed, it 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 





BVA9415779
DOCKET NO.  91-54 930     )       DATE
          )
          )

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Jackson,
Mississippi

THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for organic brain syndrome.

3.  Entitlement to a compensable evaluation for residuals of a
fracture of the occipital bone.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America,
Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Margaret L. Peak, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to September
1965.  This matter came before the Board of Veterans' Appeals
(Board) on appeal from a May 1989, decision of the regional
office (RO).  In March 1992, the Board remanded the claim for
further development.  The file was returned to the Board and
docketed in October 1993.  A hearing was held before a member of
the Board in February 1994, and the claim is now ready for
appellate review.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran disagrees with the RO's denial of service connection
for a nervous disorder and for organic brain syndrome, and with
the denial of a compensable evaluation for residuals of a
fracture of the occipital bone.  He maintains that his present
disorders, variously diagnosed as schizophrenia, organic
personality disorder, and organic brain syndrome, are
attributable to the fractured skull he suffered in service, and
for which he is service connected.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A.
§ 7104 (West 1991), has reviewed and considered all of the
evidence and material of record in the veteran's claims files.
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that service connection for a nervous disorder is
warranted, but that service connection for organic brain
syndrome, and a compensable evaluation for residuals of a
fracture of the occipital bone are not.

FINDINGS OF FACT

1.  The veteran developed a thought disorder about the same time
that he received a blow on the head in service.

2.  Schizophrenia, first diagnosed in 1969, probably began in
service.

3.  The progress of the veteran's nervous disorder over the years
has not been that of a psychosis due to an organic cause; organic
brain syndrome has been effectively ruled out.

4.  There are no symptomatic residuals of an occipital bone
fracture.

CONCLUSIONS OF LAW

1.  A nervous disorder of psychotic proportions was incurred in
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

2.  Organic brain syndrome was not incurred in or aggravated by
service, and may not be presumed to have been so incurred.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38
C.F.R. §§ 3.307, 3.309 (1993).

3.  A compensable disability rating for residuals of a linear
fracture of the occipital bone is not warranted.  38 U.S.C.A.
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.31, Part 4, Code
5296 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a nervous disorder
and organic brain syndrome, and a compensable rating for
residuals of a fracture to the occipital bone.  As an initial
matter, the Board finds his claims to be "well-grounded" within
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); i.e., he has
presented claims that are not implausible.  The evidence has been
adequately developed to permit a fair adjudication of the issues,
and the new evidence is sufficient to reopen the service
connection claims.  The evidence in its entirety will support the
allowance of service connection for a nervous disorder, but will
not support the allowance of service connection for organic brain
syndrome, or a compensable rating for residuals of an occipital
bone fracture.

The veteran's original claim was filed in 1969, four years after
his discharge, and was for service connection for a fractured
skull and nervousness.  Service connection may be granted for
disability resulting from disease or injury incurred or
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  The best
proof of service incurrence is service medical records that show
the presence of the disability or injury.  38 C.F.R. § 3.303(a).
A review of the veteran's service medical records shows that in
November 1964, he suffered a linear fracture of the occiput
without any evidence of depression.  He was hospitalized from
November 27, to December 16, 1964, after which he was returned to
full activity with no signs of any neurological abnormalities.

In August 1965, he was hospitalized and diagnosed as having a
brain syndrome manifested by psychosis associated with drug
intoxication and situational adjustment reaction manifested by
anxiety.  At that time, he gave a history of problematic binge
drinking, and of using amphetamines.  Psychotic ideation was
reported prior to admission, but none was elicited during
hospitalization.  The veteran responded to medication within 24
hours, and there was only a residual mild, agitated depression
noted throughout the rest of the hospitalization.  When
discharged from the hospital, he was motivated to return to duty.
The September 1965 report of the veteran's separation examination
lists no complaints.  All findings, including psychiatric, were
listed as normal.

In July 1969, the veteran was hospitalized at a Department of
Veterans Affairs (VA) medical facility, and given a diagnosis of
chronic, undifferentiated schizophrenia.  No overt psychotic
symptomatology in the form of delusions or hallucinations were
evident during hospitalization, and a neurological examination
was within normal limits.  Complete physical examination,
laboratory studies and X-rays were within normal limits.  He
adjusted well to the hospital setting, participated in
activities, and socialized well.  When discharged, he was
considered to be competent and employable.

On the basis of these reports, the RO concluded that there was no
evidence of residual disability from the linear skull fracture
suffered in service.  The RO also concluded that the diagnosis of
schizophrenia was unrelated to a brain syndrome that was
diagnosed in service and attributed to drug intoxication.
Therefore, service connection was granted for residuals of the
linear fracture of the occipital bone, which were rated as non-
compensably disabling.  Service connection for chronic,
undifferentiated schizophrenia, and for a brain syndrome
manifested by psychosis associated with drug intoxication, was
denied.  Rating Decision, November 1969.

In 1984, the veteran submitted a claim for benefits for a skull
fracture, nervous breakdown, loss of memory, coma, bad nerves,
depression, eye trouble, migraine and hemorrhaging.  In a
decision of March 1985, the RO continued the non-compensable
rating for residuals of a linear fracture of the occipital bone,
and the previous denial of service connection for chronic,
undifferentiated schizophrenia.  Service connection was also
denied for situational adjustment reaction (as a constitutional
or developmental abnormality), organic brain syndrome (as alleged
but not proven), an eye disability and migraine (not shown by
evidence of the record), and for vascular headaches.  In a
decision of May 1985, the RO noted that the issue of the
veteran's entitlement to non-service connected pension had been
erroneously omitted from the earlier rating.  On reviewing the
veteran's non-service connected disabilities, the RO initially
assigned only a 10 percent rating for vascular headaches, and
denied entitlement to pension.  Following the veteran's
appearance at a personal hearing his ratings were revised to
include 70 percent disability for schizophrenia, and he was found
to be permanently and totally disabled for pension purposes.

The veteran appealed the denials of service connection for an
acquired psychiatric disorder, organic brain syndrome, an
acquired eye disorder, and for migraine.  The Board denied the
benefits sought in an October 1986 decision.

In 1988, the veteran sought to reopen his claim for service
connection for an acquired psychiatric disorder, organic brain
syndrome, migraine, and an acquired eye disorder.  In May 1989,
in the original action herein appealed, the RO confirmed and
continued the prior findings.  A personal hearing was held at the
RO in August 1989, and lay statements were received from friends
of the veteran and family members.  Also considered was the
report of a hospitalization from December 10, 1986 to January 5,
1987.  More lay statements were received in April 1990, and a
second hearing was held in May 1990.  In November 1990, the RO
confirmed the appealed rating decision.  In that decision, the RO
stated that all the evidence of record had been reconsidered, and
that information submitted by the veteran with his substantive
appeal included service administrative and medical records which
were duplicates of those previously considered.

When this claim was first before the Board, in March 1992, it was
remanded to have the RO obtain the veteran's most recent
treatment records, to have him examined by appropriate
specialists, and to re-adjudicate the issue of a compensable
rating for residuals of a skull fracture in accordance with the
requirements of Schafrath v. Derwinski, 1 Vet.App. 589, 592-593
(1991).

On remand, the requisite records were obtained, and three
psychiatric examinations were conducted.  The Board had specified
in its instructions that the examiner should review the claims
file prior to examining the veteran, and the first two examiners
were clear in their reports that the claims file was not made
available to them, and that the examinations were compromised
thereby.  One examination was conducted in June 1992, and
produced a diagnosis of psychotic disorder not otherwise
specified (atypical psychosis).  The examiner stated that without
the benefit of the veteran's records, it was difficult to come to
a definite conclusion about his psychiatric history.

A second examination was conducted in August 1992, and the
veteran's records were again not available to the examiner for
review.  The examiner noted that the veteran was a poor
historian, and that his presentation suggested underlying alcohol
abuse or a significant personality disorder.  The examiner's
impression was that, while the veteran might well have had a head
injury, there was no objective evidence of any residual damage.
The examiner added that the examination and evaluation were
seriously compromised by the lack of any cross confirmatory
information or a reliable historian against whom to check the
veteran's information.

In October 1992, a third examination was conducted by the same
physician who had examined the veteran in June.  This time the
veteran's file was available.  At that time, the veteran asserted
that he had been sleeping poorly and feeling more paranoid since
his previous examination.  He no longer claimed to have visions,
but described episodes of depersonalization.  It was the
examiner's conclusion that the veteran was suffering from
pathopneumonic symptoms of schizophrenia, that he had developed a
thought disorder at about the same time he received a blow on the
head, and that the course of his disorder over the years did not
present as that of a psychosis due to an organic cause.  The
examiner stated that in his opinion the veteran presently had
schizophrenia that had its onset in about 1965.  The examiner
noted that old computerized tomographic (CT) scans of the
veteran's skull revealed evidence of an old injury, but in his
opinion this did not rule out schizophrenic illness and was
probably coincidental.  Report of VA Mental Disorders Examination
at 2, Oct. 6, 1992.

After reviewing the reports of these recent evaluations, the RO
continued the prior denials, both of service connection and for a
compensable rating for residuals of a skull fracture.  The Board
disagrees, in part.

As noted earlier, service connection may be granted for
disability resulting from disease or injury incurred in or
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  The best
proof of service incurrence is service medical records that show
the presence of the disability or injury.  38 C.F.R. § 3.303(a).
However, a psychosis such as schizophrenia, and organic brain
syndrome are among those disorders for which service incurrence
may be presumed when manifested to a degree of 10 percent within
one year of discharge, even though not appearing in service
medical records.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137.

Here, the record is clear that the veteran has suffered from an
acquired psychiatric disorder since shortly after receiving a
blow on the head in 1964.  Examination reports since then have
consistently shown no neurological deficits that would tend to
demonstrate organic brain syndrome.

Finally, the veteran is also seeking a compensable rating for
residuals of a linear fracture of the occipital bone.  That
injury was service connected in 1969, and has been rated as non-
compensably disabling since then.

Disability ratings are based on schedular requirements that
reflect the average impairment of earning capacity occasioned by
the current state of a disorder.  38 U.S.C.A. § 1155.  Where, as
here, an unlisted condition is encountered, it is permissible to
rate under a closely related disease or injury in which not only
the functions affected, but also the anatomical localization and
symptomatology are closely analogous.  38 C.F.R. § 4.20.  Here,
the RO has rated the veteran's disability as for a loss of part
of the skull, under Diagnostic Code (DC) 5296 of the VA Schedule
for Rating Disabilities, 38 C.F.R. Part 4.

Under that code, an 80 percent rating is warranted where there is
a loss of part of the skull with brain hernia.  Where there is no
brain hernia, and the area lost is larger than the size of a 50
cent piece, the rating is 50 percent.  Where the area lost is
smaller than the size of a 25 cent piece, the rating is
10 percent.  An area of intermediate size is rated at 30 percent.
Intracranial complications are rated separately.  38 C.F.R. Part
4, Code 5296.

The most recent examinations do not show any objective residuals
of the skull fracture.  Where the minimum schedular evaluation
requires residuals, and the schedule does not provide a non-
compensable evaluation, a non-compensable evaluation may be
assigned where required residuals are not shown.  38 C.F.R.
§ 4.31.

ORDER

Service connection for an acquired psychiatric disorder is
granted.

Service connection for organic brain syndrome is denied.

Entitlement to a compensable rating for residuals of a fracture
of the skull is denied.

          H. H. CLARK

The Board of Veterans' Appeals Administrative Procedures
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___
(1994), permits a proceeding instituted before the Board to be
assigned to an individual member of the Board for a
determination.  This proceeding has been assigned to an
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West
1991), a decision of the Board of Veterans' Appeals granting less
than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988.  Veterans' Judicial
Review Act, Pub. L. No. 100-687, § 402 (1988).  The date which
appears on the face of this decision constitutes the date of
mailing and the copy of this decision which you have received is
your notice of the action taken on your appeal by the Board of
Veterans' Appeals.

